DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 440 and 1430.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 7 lacks units.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0134396 to Toth et al., hereinafter Toth, in view of US 2020/0139118 to John et al., hereinafter John.
Regarding claim 1, Toth discloses a method, the method comprising: affixing a patch externally on a dermis of a user adjacent to a damaged fibrous connective tissue of the user (para 0036-0037), the patch comprising a flexible substrate (para 0150, Fig 2), a processor directly coupled to the substrate (para 0026), and electrodes directly coupled to the substrate (para 0110); and activating the patch, the activating comprising generating an electrical stimuli via the electrodes that is directed to the damaged fibrous connective tissue (para 0152).
Toth does not individually specify the healing of fibrous connective tissue.
However, John teaches the use of electrical stimulation for healing fibrous connective tissue (para 0107, 0328).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the treatment method of Toth such that it specifically targets damaged fibrous connective tissue, as taught by John, for purpose of achieving effective therapeutic nerve activation with relatively lower stimulation amplitude and/or shorter pulse width than what is achievable using prior art methods (para 0023).
Regarding claim 2, Toth, as previously modified, further teaches the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration (para 0013), further comprising adjusting the intensity or the duration of the pattern after each treatment of the damaged fibrous connective tissue (para 0113).
Regarding claim 5, Toth discloses the limitations of claim 1, but does not disclose the damaged fibrous connective tissue comprising plantar fascia and the electrodes comprising a plurality of positive electrodes and at least one negative electrode, the patch affixed so that the electrodes are placed axially along a path of the plantar fascia.
However, John teaches the damaged fibrous connective tissue comprising plantar fascia (para 0328) and the electrodes comprising a plurality of positive electrodes and at least one negative electrode (para 0203), the patch affixed so that the electrodes are placed axially along a path of the plantar fascia (Fig 10b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Toth such that the damaged fibrous connective tissue comprising plantar fascia and the electrodes comprising a plurality of positive electrodes and at least one negative electrode, the patch affixed so that the electrodes are placed axially along a path of the plantar fascia, as taught by John, for purpose of treating pain disorders using targeted stimulation (para 0328).
Regarding claim 6, Toth further teaches the patch comprising one or more sensors that measure biometrics of the user and based on the measurement adjusting the electrical stimuli (para 0086, 0113).
Regarding claim 7, Toth further teaches the patch comprising one or more sensors in communication with a smart controller (para 0027), the smart controller receiving data from the sensors and using the data to orient the patch relative to the user (para 0092).
Regarding claim 8, Toth further teaches further comprising: determining a target charge level; outputting a series of pulses from the electrodes (para 0107); for each pulse outputted, measuring a charge value of the pulse and compare the charge value to the target charge level; if the charge value is greater than the target charge level, reducing a strength level of a subsequent outputted pulse; and if the charge value is less than the target charge level, increasing the strength level of a subsequent outputted pulse (para 0028, 0107).
Regarding claim 11, Toth discloses a system comprising: a patch adapted to be externally coupled on a dermis of a user adjacent to a damaged fibrous connective tissue of the user (para 0036-0037), the patch comprising a flexible substrate (para 0150, Fig 2), a processor directly coupled to the substrate (para 0026), and electrodes directly coupled to the substrate (para 0110); and the processor adapted to activate the patch, the activating comprising generating an electrical stimuli via the electrodes that is directed to the damaged fibrous connective tissue (para 0152).
Toth does not individually specify the healing of fibrous connective tissue.
However, John teaches the use of electrical stimulation for healing fibrous connective tissue (para 0107, 0328).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the treatment system of Toth such that it specifically targets damaged fibrous connective tissue, as taught by John, for purpose of achieving effective therapeutic nerve activation with relatively lower stimulation amplitude and/or shorter pulse width than what is achievable using prior art methods (para 0023).
Regarding claim 12, Toth, as previously modified, further teaches the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration (para 0013), further comprising adjusting the intensity or the duration of the pattern after each treatment of the damaged fibrous connective tissue (para 0113).
Regarding claim 15, Toth discloses the limitations of claim 1, but does not disclose the damaged fibrous connective tissue comprising plantar fascia and the electrodes comprising a plurality of positive electrodes and at least one negative electrode, the patch affixed so that the electrodes are placed axially along a path of the plantar fascia.
However, John teaches the damaged fibrous connective tissue comprising plantar fascia (para 0328) and the electrodes comprising a plurality of positive electrodes and at least one negative electrode (para 0203), the patch affixed so that the electrodes are placed axially along a path of the plantar fascia (Fig 10b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Toth such that the damaged fibrous connective tissue comprising plantar fascia and the electrodes comprising a plurality of positive electrodes and at least one negative electrode, the patch affixed so that the electrodes are placed axially along a path of the plantar fascia, as taught by John, for purpose of treating pain disorders using targeted stimulation (para 0328).
Regarding claim 16, Toth further teaches the patch comprising one or more sensors that measure biometrics of the user and based on the measurement adjusting the electrical stimuli (para 0086, 0113).
Regarding claim 17, Toth further teaches the patch comprising one or more sensors in communication with a smart controller (para 0027), the smart controller receiving data from the sensors and using the data to orient the patch relative to the user (para 0092).
Regarding claim 18, Toth further teaches further comprising: determining a target charge level; outputting a series of pulses from the electrodes (para 0107); for each pulse outputted, measuring a charge value of the pulse and compare the charge value to the target charge level; if the charge value is greater than the target charge level, reducing a strength level of a subsequent outputted pulse; and if the charge value is less than the target charge level, increasing the strength level of a subsequent outputted pulse (para 0028, 0107).

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of John as applied to claims 8 and 18 above, and further in view of US 2016/0213922 to Goldberg et al., hereinafter Goldberg.
Regarding claim 3, Toth discloses the electrical stimuli comprising a series of pules with a pattern (para 0013).
Toth does not specifically disclose pulse widths of 50-200 microseconds and voltage of 100-500 volts.
However, Goldberg teaches pulse widths of 50-200 microseconds and voltage of 100-500 volts (para 0047). Although Goldberg does not explicitly recite the exact ranges specified by Applicant, it does disclose overlapping ranges; consequently, it would have been obvious to one of ordinary skill to determine the claimed ranges because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.I.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the pulse pattern of Toth with pulse widths of 50-200 microseconds and voltage of 100-500 volts, as taught by Goldberg, for purpose of minimizing thermal effects to the tissues of a subject during operation of the system (para 0047).
Regarding claim 4, John as previously applied, further teaches the electrical stimuli causing an improvement in alignment of collagen that forms the damaged fibrous connective tissue (para 0107).
Regarding claim 13, Toth discloses the electrical stimuli comprising a series of pules with a pattern (para 0013).
Toth does not specifically disclose pulse widths of 50-200 microseconds and voltage of 100-500 volts.
However, Goldberg teaches pulse widths of 50-200 microseconds and voltage of 100-500 volts (para 0047). Although Goldberg does not explicitly recite the exact ranges specified by Applicant, it does disclose overlapping ranges; consequently, it would have been obvious to one of ordinary skill to determine the claimed ranges because the Office considers overlapping ranges to be a matter of prima facie obviousness. See MPEP 2144.05.I.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the pulse pattern of Toth with pulse widths of 50-200 microseconds and voltage of 100-500 volts, as taught by Goldberg, for purpose of minimizing thermal effects to the tissues of a subject during operation of the system (para 0047).
Regarding claim 14, John as previously applied, further teaches the electrical stimuli causing an improvement in alignment of collagen that forms the damaged fibrous connective tissue (para 0107).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of John as applied to claims 8 and 18 above, and further in view of US 2017/0312526 to Steinke et al., hereinafter Steinke.
Regarding claim 8, Toth in view of John discloses the limitations of claim 8, but does not disclose the determining the target charge level Qtarget T * f comprises generating an acquisition series of pulses where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse(i) is a measured charge of each of the acquisition series of pulses.
However, Steinke teaches the determining the target charge level Qtarget T * f comprises generating an acquisition series of pulses where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse(i) is a measured charge of each of the acquisition series of pulses (para 0076-0087).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the target charge of Toth in view of John wherein the determining the target charge level Qtarget T * f comprises generating an acquisition series of pulses where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse(i) is a measured charge of each of the acquisition series of pulses, as taught by Steinke, for purpose of taking into account total charge and charge density to avoid cell trauma and tissue safety (para 0011).
Regarding claim 19, Toth in view of John discloses the limitations of claim 8, but does not disclose the determining the target charge level Qtarget T * f comprises generating an acquisition series of pulses where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse(i) is a measured charge of each of the acquisition series of pulses.
However, Steinke teaches the determining the target charge level Qtarget T * f comprises generating an acquisition series of pulses where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse(i) is a measured charge of each of the acquisition series of pulses (para 0076-0087).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the target charge of Toth in view of John wherein the determining the target charge level Qtarget T * f comprises generating an acquisition series of pulses where T is a duration of the acquisition series of pulses, f is a frequency of the acquisition series of pulses and Qpulse(i) is a measured charge of each of the acquisition series of pulses, as taught by Steinke, for purpose of taking into account total charge and charge density to avoid cell trauma and tissue safety (para 0011).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of John as applied to claims 8 and 18 above, and further in view of US 2006/0004424 to Loeb et al., hereinafter Loeb.
Regarding claim 10, Toth in view of John discloses the limitations of claim 8, but does not disclose the patch further comprising electronic circuitry directly coupled to the substrate and comprising a differential integrator, the charge value of the pulse based on an output of the differential integrator.
However, Loeb teaches the patch further comprising electronic circuitry directly coupled to the substrate and comprising a differential integrator, the charge value of the pulse based on an output of the differential integrator (para 0030-0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Toth in view of John wherein the patch further comprising electronic circuitry directly coupled to the substrate and comprising a differential integrator, the charge value of the pulse based on an output of the differential integrator, as taught by Loeb, for purpose of ensuring that the stimulus pulses actually delivered have durations that lie within the range for which the structure to be excited tends to integrate charge to reach threshold (para 0033).
Regarding claim 20, Toth in view of John discloses the limitations of claim 8, but does not disclose the patch further comprising electronic circuitry directly coupled to the substrate and comprising a differential integrator, the charge value of the pulse based on an output of the differential integrator.
However, Loeb teaches the patch further comprising electronic circuitry directly coupled to the substrate and comprising a differential integrator, the charge value of the pulse based on an output of the differential integrator (para 0030-0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Toth in view of John wherein the patch further comprising electronic circuitry directly coupled to the substrate and comprising a differential integrator, the charge value of the pulse based on an output of the differential integrator, as taught by Loeb, for purpose of ensuring that the stimulus pulses actually delivered have durations that lie within the range for which the structure to be excited tends to integrate charge to reach threshold (para 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792